Citation Nr: 1307836	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to September 2002 and from June 2004 to August 2004, with additional service in the reserves.  

The current claim was filed in November 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2011 for further development.  At the time, the issue of service connection for posttraumatic stress disorder (PTSD) was also on appeal, but the RO granted that claim in March 2012, and so that issue is no longer on appeal.  


FINDING OF FACT

The Veteran does not have a current psychiatric disorder (other than his service-connected PTSD).  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in November 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO sent the Veteran a September 2007 correspondence that fully complied with Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for psychiatric disability in February 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examiner in February 2012 evaluated the Veteran, reviewed the claims file, and rendered a medical opinion based upon this.  This examination was therefore adequate.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's January 2011 remand by obtaining all available relevant records, examining the Veteran as indicated, and readjudicating the claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed the entire record.  No additional relevant records are available on Virtual VA (VA's electronic data storage system) at this time.  

On service evaluation in May 2002, the Veteran reported that he had been sent to anger management in December 2001.  A December 2004 reserve service psychological report contains a clinical impression and diagnosis of major depressive disorder.  

The instant claim was filed on November 2, 2005.  Since that time, the Veteran was seen by VA on November 8, 2005 for an initial evaluation.  At that time, he indicated that he had been showing signs of PTSD.  His history and symptoms were considered, and the diagnostic impressions were adjustment disorder with mixed emotional features; rule out generalized anxiety disorder; and rule out PTSD.  A screen for PTSD was positive, and a screen for depression was negative.  Later in November 2005, he was again seen, and the diagnostic impressions were mixed anxiety-depressive disorder; and alcohol abuse.  

The Board remanded the case to the RO in January 2011 for a VA psychiatric examination.  On VA psychiatric examination in February 2012, the examiner found that the Veteran had a diagnosis of PTSD that conformed to DSM-IV criteria based on that day's evaluation.  He indicated that the current diagnosis was PTSD, and that the Veteran had diagnoses of history of marijuana abuse in sustained remission; and history of depressive disorder in remission.  The Veteran's claims folder and electronic medical and psychiatric records were reviewed for the purpose of the examination.  The examiner indicated that other than PTSD, no other Axis I diagnosis was found, and the examiner indicated that the specific evidence reviewed and considered in forming the above opinion included the electronic and medical psychiatric records found at the Erie, Pennsylvania VA Medical Center, the claims folder, the Veteran's self-report of past and current symptoms, and the results of the current examination.  The prior diagnosis of major depressive disorder while the Veteran was in Iraq was noted.  However, the Veteran did not currently present as depressed and did not meet the diagnostic criteria for depression at this time.  

Based on the evidence, the Board concludes that service connection is not warranted for a psychiatric disorder other than PTSD.  The preponderance of the evidence indicates that the Veteran has not had any psychiatric disorder, other than PTSD, at any time since he filed his claim in November 2005.  There were initial impressions of adjustment disorder and anxiety-depressive disorder in November 2005.  However, subsequent treatment records generally do not contain those diagnoses.  The Board has noted that an assessment made in August 2010 by a VA nurse practitioner stated that the Veteran had symptoms of PTSD and symptoms of an anxiety disorder, however, the ultimate assessments that were rendered only included PTSD, and insomnia most likely due to PTSD.  

Moreover, a VA examiner in February 2012 considered DSM-IV and found that no diagnosis other than PTSD is warranted.  In doing so, the examiner considered VA medical records, the Veteran's claims folder, the Veteran's self-report of past and current symptoms, and the results of that examination.  The VA examiner (a psychologist) noted that he himself had been the one who had assigned a diagnosis of an adjustment disorder with mixed features in November 2005.  Thus, it is clear that the examiner changed his mind and no longer believed that such a diagnosis was warranted.  In short, it appears that the Veteran has not had any psychiatric disorder, other than PTSD, during the course of the claim.  Such being the case, service connection for psychiatric disorder must be denied.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


